DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Expiration of Suspension Period
Acknowledgement is made of the filing of the response on 7/13/2022, including claim amendments and arguments.  This submission is construed as a request for continuance of prosecution.  Thus, the 3-month suspension period under 37 CFR 1.103(c) expired on 7/15/2022.  Further prosecution has resumed (MPEP 709(B)(5)).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/2022, and the Supplemental Reply filed 7/13/2022 has been entered.  Prosecution is based on the 7/13/2022 supplemental reply.

Election/Restrictions
Applicant’s election without traverse of 
(i-a) a Syk Inhibitor;
(i-b) Bosutinib (SKI-606) and an analog thereof; and
(ii-c) both prophylaxis and treatment of ALS,
in the reply filed on 7/9/2018 is acknowledged.  The Examiner notes a prior cancelation of the “prophylaxis” embodiment.  Thus, subject matter under examination was changed to the treatment of ALS remaining in claim 16.
Claims 32-36, 39 & 41 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/9/2018.
The claims drawn to the elected species were previously indicated not to be allowable (see rejections presented below).  Therefore, the election was given effect and examination has been limited to the Markush-type claim and claims to the elected species (see MPEP 803.02).  
Prior submitted claims 43-48 were found to be directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims each recite subject matter not identified in the specification as originally filed and not identified in the original claims: done by different entities (claim 43); directing identification (claim 44), directing administration (claim 45), prescribing the administration (claim 46), supplying an effective amount (claim 47), directing identification of a subject and prescribing the administration (claim 48).  Each of these require different entities, or use of prescribing or supplying (each of which also involve different entities); each is patentably distinct from the originally elected prophylaxis and treatment of generic ALS comprising administering an effective amount of bosutinib, requiring additional personnel, supplying (typically done by another entity, such as a pharmacy), or prescribing (actual taking of the dose (treating ALS) requires extra steps of filling prescription at a pharmacy). Because each contain new matter, they are not co-patentable with recited independent claim 16.  
Since applicant had received an action on the merits for the originally presented invention, this invention had been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 43-48 remain withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicants' arguments, filed 7/13/2022, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Applicant’s arguments, see specification amendment, filed 4/15/2022, with respect to the objection to the title have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see p. 7, filed 7/13/2022, with respect to the rejection under 35 USC 112(b) have been fully considered and are persuasive, in view of the claim 16 amendment which have removed parenteral administration, and now require orally administering.  The rejection of claims 16, 38, 40 & 42 has been withdrawn. 
Applicant’s arguments, see p. 7, filed 7/13/2022, with respect to the written description rejection have been fully considered and are persuasive, in view of the claim amendment, now requiring a range that is disclosed.  The rejection of claims 16, 38, 40 & 42 has been withdrawn. 
Applicant's arguments with respect to the rejection under 35 USC 102/103 have been fully considered but they are not persuasive. 
The reply filed on 7/13/2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): The request to hold this provisional rejection in abeyance response does not address the provisional obviousness double patenting rejection.  37 CFR 1.111(b) requires: 
In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated. The applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action. A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
The provisional obviousness double patenting rejection is not an objection or a matter of form; thus, it cannot be held in abeyance.
See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16, 38, 40, 42 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rubin (US 2016/0082015 A1; 2016; filed 2014 Apr; priority 2013; cited in a prior Office action).
Rubin teaches methods for treatment of neurodegenerative disorders such as Amyotrophic lateral sclerosis (ALS) are described herein (abstract).  A method of treating ALS in a subject in need thereof, comprising administering an effective amount of an agent that inhibits HGK (HPK/GC kinase-like kinase, [0006], [0072], also known as mitogen-activated protein kinase kinase kinase kinase 4, MAP4K4, [0073]) to the subject [0007], claim 4.  It should be appreciated that the HGK inhibitor can be any of the inhibitors described herein [0190]. Table 1 includes exemplary agents that inhibit HGK [0081].  One of the most potent compounds (resulting in the 5th lowest amount of HGK remaining kinase activity) listed is Applicant elected bosutinib (Table 1, [0081]).  
Regarding a prior amendment to independent claim 16, in some embodiments, the motor neuron comprises a mutation in a gene encoding superoxide dismutase 1 (SOD1) [0004], [0022], claim 121.  Most cases of ALS occur sporadically; and there is a familial form which often results from mutation of the superoxide dismutase gene or SOD [0226].  A very recent identification of a hexanucleotide repeat expansion within the C0orf72 gene points to it as the most frequent pathogenic cause of ALS identified thus far, accounting overall for about 6% of sporadic ALS cases and about 36-40% of familial ALS cases [0004].  Thus, in treating ALS [0009] with bosutinib (Table 1), treating each patient subpopulation, having a SOD1 mutation, sporatic ALS and a mutation of C9orf72 gene, is construed as including the step of selecting a subject suffering from one of these types of ALS, claim 16, step (i).  The administering step is taught, step (ii).  Thus the claimed methods, involving each alternative patient subpopulation, are each separately anticipated.
It is noted that Figure 3, based on kempaullone used with MN having a SOD1 mutation, documents improvement in survival of this HGK inhibitor:

    PNG
    media_image1.png
    373
    521
    media_image1.png
    Greyscale

Kenpaullone was discovered to inhibit HGK by Rubin, and is taught by be the basis for the present invention [0190].  Because bosutinib is taught to be a more potent inhibitor of HGK than kenpaullone (Table 1), Rubin provides the needed evidence enabling the teaching of treating ALS with bosutinib functioning as a HGK inhibitor, including for a subject suffering from a mutation in SOD1.
Regarding the amended administration routes of oral, now required, (1) Oral administration of the compounds and/or agents is taught by Rubin [0347].  Regarding the claimed oral dose range, [0359] indicates about 100 mg to 2000 mg of compound and/or agent is preferred for oral compositions.  This range substantially overlaps with the amended claim 16 range at least 0.1 mg at most 1000 mg, construed as having sufficient specificity for anticipation of the oral dosing range.  See MPEP 2131.03 (II):
In ClearValue, the claim at issue was directed to a process of clarifying water with alkalinity below 50 ppm, whereas the prior art taught that the same process works for systems with alkalinity of 150 ppm or less. In holding the claim anticipated, the court observed that "there is no allegation of criticality or any evidence demonstrating any difference across the range." Id. at 1345, 101 USPQ2d at 1777.
This appears to be comparable facts to the instant case, where there is substantial overlap of ranges between Rubin and the claim amendment.  The overlap is broad, and there does not appear to be any criticality, or evidence of a difference across the range.
Regarding the amended claim range, even if the sufficient specificity were determined not to be taught in the prior art sufficient for anticipation, the overlap in ranges for oral dosing alternately renders the claims obvious.  
See MPEP 2144.05 (I): 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)
The instant facts embrace a broader overlap than Wertheim, clearly applying to render the claims prima facie obvious.

Applicant argues:
Discussion of the Anticipation and Obviousness Rejections 
The Office contends that claims 16, 38, 40, and 42 are anticipated by and/or obvious over Rubin. In particular, the Office asserts that Rubin discloses 7 different administration routes and an oral dosing range with substantial overlap with the dose recited in claim 16, upon which claims 38, 40, and 42 are dependent, such that Rubin anticipates or renders obvious the pending claims. 
Applicant traverses the rejection for the following reasons. 
The pending claims, as amended, recite orally administering an effective amount of one or more kinase inhibitors selected from the group consisting of sunitinib and bosutinib, wherein the effect amount is 0.1-1000 mg per dose. 
A person of ordinary skill in the art would not have had a credible reason to treat ALS with a dose as low as 0.1 mg of bosutinib (or sunitinib) based on the disclosure of Rubin. 
The dosage for oral administration disclosed in Rubin is for HGK kinase inhibitors in general and is not specific to bosutinib (or sunitinib). The present claims are limited to bosutinib (and sunitinib) and require a dosage range of at least 0.1 mg and at most 1000 mg per dose. A person of ordinary skill in the art would not have been motivated to arrive at a dosage range of 0.1 mg to 1000 mg for the treatment of ALS based on Rubin's disclosure of a dosage range of 100 mg to 2000 mg for HGK kinase inhibitors in general. In addition, Rubin does not suggest that bosutinib (or sunitinib) specifically can be used for the treatment of ALS at a dose of 0.1 mg to 1000 mg. 
For the foregoing reasons, the present invention as defined by the pending claims is not anticipated by Rubin and would not have been obvious to a person of ordinary skill in the art based on the teachings of Rubin, such that the anticipation and obviousness rejections based on Rubin should be withdrawn. 

This is not persuasive.
The range taught, from 100 mg to 2000 mg, substantially overlaps with the amended claim 16 range, 0.1 mg to 1000 mg.  “As low as 0.1 mg” is not required by the claimed invention.  The claims simply require any dose within the range from 0.1 to 1000 mg.  There is substantial overlap, sufficient for anticipation the claimed range is taught with sufficient specificity; i.e., amounts such as 100, 250, 400, 600, 750 or 1000 mg, falling within the prior art range, all fall within the claimed range.  Because in excess of a 10-fold range, from about 100 mg to 1000 mg (all within the claim scope) is embraced as about half the range taught (more than 47% of the prior art range), the prior art range taught has sufficient specificity.  
See MPEP 2131.03 (II):
In ClearValue, the claim at issue was directed to a process of clarifying water with alkalinity below 50 ppm, whereas the prior art taught that the same process works for systems with alkalinity of 150 ppm or less. In holding the claim anticipated, the court observed that "there is no allegation of criticality or any evidence demonstrating any difference across the range." Id. at 1345, 101 USPQ2d at 1777.
In ClearValue, 33% of the prior art range fell within the claimed range, which was held to be sufficient for anticipation of the claim.  In the instant case, a larger portion of the prior art range is within the claimed range.  Therefore, absent evidence of criticality or some difference across the prior art range, the Rubin range has sufficient specificity to anticipate the claimed range.
However, the alternate obviousness also applies, based on the overlap in prior art and claimed ranges, which render the claimed range prima facie obvious.
See MPEP 2144.05 (I): 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)
This fact pattern applies, establishing prima facie obviousness.
Regarding the allegation that:
Rubin does not suggest that bosutinib (or sunitinib) specifically can be used for the treatment of ALS at a dose of 0.1 mg to 1000 mg
In fact Rubin teaches:
It should be appreciated that the HGK inhibitor can be any of the inhibitors described herein [0190]. Table 1 includes exemplary agents that inhibit HGK [0081].  One of the most potent compounds (resulting in the 5th lowest amount of HGK remaining kinase activity) listed is Applicant elected bosutinib (Table 1, [0081]). …
Regarding the amended administration routes of oral, now required, (1) Oral administration of the compounds and/or agents is taught by Rubin [0347].  Regarding the claimed oral dose range, [0359] indicates about 100 mg to 2000 mg of compound and/or agent is preferred for oral compositions.
The agents/compounds taught include bosutinib, the 5th most potent of the compounds listed.  Amounts of compounds/agents are the range about 100 mg to 2000 mg.  Thus, the range is taught for inter alia, Applicant elected bosutinib.

Claims 16, 38, 40, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubin (US 2016/0082015 A1; 2016; filed 2014 Apr; priority 2013; cited in a prior Office action) as applied to claims 16, 38, 40, 42 above.
Teachings of Rubin are set forth above, which anticipate and alternately render obvious the instant claims.
The position has been adopted that ALS with a SOD1 mutation, with a 9orf72 mutation and sporadic ALS subpopulations are each explicitly taught by Rubin; these indicate “selection of a subject suffering from ALS having a mutation in SOD1 gene or in C9orf72 gene or sporadic ALS, step (i) of claim 16; each patient ALS subpopulation identified with SOD1 mutation, sporadic ALS and mutation of C9orf72 gene are each considered anticipated, and implies selecting a subject from each of these patient subpopulations.  However, in the interest of compact prosecution, the Examiner acknowledges Applicant’s prior argument that the amended identified subjects (now identified in step (i) of claim 16) are not selectively taught for administration of HGK kinase drug.  Even if the teachings were construed as insufficient to anticipate step (i), to select an ALS patient with a SOD1 mutation, a 9orf72 mutation, or a patient with sporadic ALS, to whom Applicant elected bosutinib is administered in step (ii), it would have been obvious to characterize the type of ALS patient, identifying one of the types explicitly taught (identifying a patient with ALS and a 9orf72 mutation, or a patient with sporadic ALS), and to administer the required effective amount of bosutinib to said patient, rendering obvious claims 16, 38, 40, & 42. 
The motivation would have been the expected benefit in the specific ALS patient subpopulations taught.  In addition the Examiner notes that Kenpaullone, used in the Examples, was discovered by Rubin to inhibit HGK and promote motor neuron survival [0190].  Table 1 documents that the average remaining kinase activity of HGK in the presence of inhibitor, when Kenpaullone is utilized is 6.61%, whereas for Bosutinib, the remaining kinase activity is 1.03%.  Figure 3 C documents the improved NM survival in the presence of 3-10 μM Kenpaullone.  This improvement is emphasized for a SOD1 mutant cell line.  Clearly, selection of a ALS subject with a mutation in SOD1 is anticipated and obvious over Rubin, for therapy with the 5th best performing compound of Table 1 (Applicant elected Bosutinib).
Claim 4 of Rubin teaches treating ALS with an effective amount of a HGK inhibitor; the elected bosutinib is taught as one of the 5 most active HGK inhibitors in Table 1; claim 23 depends from, inter alia claim 4, and teaches the ALS patient has a mutation in SOD1, clearly indicating step (i) selecting a subject suffering from ALS with a SOD1 mutation).  Similarly, selecting a subject with the most common 9orf72 mutation in ALS patients (highest %) and sporadic ALS are alternatively obvious in therapy with bosutinib, based on the clear recognition of each of these patient populations by Rubin, based on extension of the method taught to these subpopulations, also taught.

Applicant does not separately argue about this rejection. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16, 38, 40, 42 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 16/766,675 in view of Rubin (US 2016/0082015 A1; 2016; filed 2014 Apr; priority 2013; cited in a prior Office action). The copending claims are drawn in part, to a method for treating ALS, and the active compound is bosutinib (amended copending claim 4).  The copending claim does not require ALS subject subpopulations, or selecting one of these, as required by instant claim 16.  As discussed above, Rubin clearly teaches therapy of ALS with, inter alia, bosutinib, and doses anticipating, and alternately rendering obvious instant claim 16.  The instant specifically recited patient subpopulations are taught by Rubin.  Thus, in the copending treatment embodiments, it would have been obvious to apply the treatments to each of the patient subpopulations of the instant claims (those of Rubin), giving the instant methods. 
This is a provisional nonstatutory double patenting rejection.
Applicant continues to take the position:
The Office provisionally rejects claims 16, 38, 40, and 42 for obviousness-type double patenting over claims 4 and 6 of U.S. Patent Application 16/766,675. 
Due to the provisional nature of this rejection, Applicant will address the rejection at which time the '675 application issues as a patent and the obviousness-type double patenting rejection is not provisional. 
This is not persuasive; a request to hold the provisional rejection in abeyance does not satisfy the requirement to address all rejections on the merits.
The Examiner notes that MPEP 804 (I) (B) (1) indicates:
A complete response to a nonstatutory double patenting rejection (also called an "obviousness-type" or ODP rejection) is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321  in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.
…
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.
Neither arguments that the claims are patentably distinct over each other, nor the filing of a terminal disclaimer reply options have been pursued.  
As indicated above, this response is not fully compliant with 37 CFR 1.111(b).  Applicant is cautioned that further attempts to avoid addressing this provisional rejection will not be held to be a bona fide attempt to advance prosecution.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611